*193OH REHEARING.
Per Ourlaw.
for the reasons assigned In the matter of Mrs Jalla Campagno, Praying for a Conoursua, Ho. 7443, this day decided,
It la ordered that, aa between the United States fidelity and Suranty Co and W. H. Ward, both our former teoree and the judgment of the lower oourt he reversed, and that the ease he remanded to the eourt a qua to he tried and deoided in aooordanoe with the views expressed In the opinion and final deoree handed down in said cause Ho. 7443.
Hew Orleans, la, May 1919.